IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT


                            No. 01-51273
                        Conference Calendar


UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,
versus

EDUARDO GOMEZ-VAZQUEZ, also known as Eduardo
Gomez-Vasquez,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                   USDC No. A-01-CR-142-ALL-JN
                       --------------------
                         October 30, 2002

Before DeMOSS, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*

     Eduardo Gomez-Vazquez (“Gomez”) appeals his guilty-plea

conviction and sentence for illegal reentry following deportation

after having been convicted of an aggravated felony, pursuant to

8 U.S.C. §§ 1326(a) and (b)(2).   Gomez argues that the district

court plainly erred in enhancing his offense level by 16 points

pursuant to U.S.S.G. § 2L1.2(b)(1)(A)(ii) because his prior Texas

conviction for sexual assault of a child did not involve the use

of force and was not a “crime of violence” under the guideline.

He contends for the first time on appeal that his guilty plea was

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-51273
                                -2-

not knowing and voluntary because he thought he had a plea

agreement for a lower sentence.    He also contends for the first

time on appeal that his prior conviction was an element of the

offense that had to be alleged in the indictment under Apprendi

v. New Jersey, 530 U.S. 466 (2000).     He has filed an unopposed

motion for substitution of appointed counsel; that motion is

GRANTED.

     The district court did not err in enhancing Gomez’s

sentence.   Sexual abuse of a minor is “inherently violent” and

constitutes a “‘crime of violence’ even if no element of physical

force is necessary to prove it.”    United States v. Rayo-Valdez,

302 F.3d 314, 319-20 (5th Cir. 2002).

     Any error by the magistrate judge at rearraignment in not

inquiring specifically as to the existence of a plea agreement

did not affect Gomez’s substantial rights, in light of the record

as a whole, which shows that there was no plea agreement.     See

United States v. Vonn, 122 S. Ct. 1043, 1046 (2002).

     Gomez concedes that his indictment-sufficiency issue is

foreclosed by Almendarez-Torres v. United States, 523 U.S. 224

(1998); he seeks to preserve the issue for Supreme Court review.

Apprendi did not overrule Almendarez-Torres.     See Apprendi, 530
U.S. at 489-90; United States v. Dabeit, 231 F.3d 979, 984 (5th

Cir. 2000), cert. denied, 531 U.S. 1202 (2001).     This court must

follow the precedent set in Almendarez-Torres “unless and until

the Supreme Court itself determines to overrule it.”     Dabeit, 231
                          No. 01-51273
                               -3-

F.3d at 984 (internal quotation and citation omitted).   This

issue is foreclosed.

     MOTION GRANTED; AFFIRMED.